Exhibit 10.2
RESEARCH, DEVELOPMENT
AND COMMERCIALIZATION AGREEMENT
     This Research, Development and Commercialization Agreement (“Agreement”) is
signed as of this 18th day of December, 2008, by and between:
     on the one hand,
Hoffmann-La Roche Inc., with its principal place of business at 340 Kingsland
Street, Nutley, New Jersey 07110 USA (“Roche Nutley”), and F. Hoffmann-La Roche
Ltd, a Swiss corporation, with its principal office at Grenzacherstrasse 124,
CH-4070 Basel, Switzerland (“Roche Basel”; Roche Nutley and Roche Basel are
collectively referenced as “Roche”),
     and on the other hand,
     VIA Pharmaceuticals, Inc., with its principal place of business at 750
Battery Street, Suite 330, San Francisco California 94111 USA (“VIA”). VIA and
Roche each may be referred to herein as a “Party,” and collectively as
“Parties.”
     WHEREAS, Roche owns certain patent rights, know-how and regulatory filings
with respect to the Compound (as defined below);
     WHEREAS, Roche believes that the Compound has the potential to be
incorporated into a drug with significant worldwide annual sales, and that VIA
has the ability to realize the potential of this compound;
     WHEREAS, VIA desires to develop the Compound and ensure that it is
diligently developed and commercialized worldwide so as to realize promptly its
therapeutic and commercial potential;
     WHEREAS, VIA desires to obtain an exclusive license under Roche’s patent
rights, know-how and regulatory filings to begin development and
commercialization of products containing the Compound; and
     WHEREAS, Roche is willing to grant an exclusive license to VIA under such
patent rights and know-how.
     NOW THEREFORE, in consideration of the foregoing and of the mutual
covenants hereinafter set forth and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties mutually
agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE 1
DEFINITIONS
     As used in this Agreement, the following terms shall have the following
meanings, and singular forms, plural forms and derivative forms, (i.e. other
parts of speech) shall be interpreted accordingly:
     1.1 “Additional Licensed Compound” means any compound other than the
Compound or a Derivative, the composition or use of which is claimed in the
Roche Patent Rights, including any salt, ester, non-covalent complex, chelate,
hydrate, and stereoisomer thereof, and other forms of any such compound.
     1.2 “Affiliate” means any corporation or non-corporate business entity that
directly or indirectly controls, is controlled by, or is under common control
with a Party to this Agreement. As used in this definition, the term “control”
(with correlative meanings for the terms “controlled by” and “under common
control with”) means that an entity owns greater than fifty percent (>50%) of
the voting stock of the subject entity with the ability to elect a majority of
the board (or managing members) of such entity, or otherwise has the power to
govern and control the financial and the operating policies and management of
the subject entity, whether through the ownership or control of voting
securities, by contract or otherwise. With respect to Roche, the term
“Affiliate” shall not include Genentech, Inc. or Chugai Pharmaceutical Co., Ltd,
unless Roche opts for such inclusion by giving written notice to VIA. With
respect to VIA, the term “Affiliate” shall not include any corporation or
non-corporate business entity that VIA does not directly or indirectly control.
     1.3 “Commencement” means, with respect to a clinical trial, the date upon
which the first patient receives the first dose of an item that is the subject
of such clinical trial.
     1.4 “Commercialize” means to make, have made, develop, use, sell, have
sold, offer for sale, and import.
     1.5 “Compound” means the compound ***, also known as RO***.
     1.6 “Derivative” means any salt, ester, non-covalent complex, chelate,
hydrate, and stereoisomer of the Compound, and any compound generated by
modifying the structure of the Compound so as to optimize its activity.
     1.7 “Development Plan” means the plan for guiding development of Licensed
Products.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



     1.8 “Dollars” or “$” means US dollars.
     1.9 “Effective Date” means January 5, 2009.
     1.10 “FDA” means the United States Food and Drug Administration and any
successor entity thereto.
     1.11 “FD&C Act” means the US Federal Food, Drug, and Cosmetic Act, as
amended, and the equivalent laws and regulations in any foreign countries or
jurisdictions.
     1.12 “Field” means all therapeutic, prophylactic, and other pharmaceutical
uses and applications.
     1.13 “First Commercial Sale” means the first invoiced sale by the VIA Group
of a Licensed Product in a particular country to a Third Party in such country.
     1.14 “Global Liaison” means an employee of Roche who is selected by Roche
to be the point person with primary responsibility for communications and
interactions with VIA.
     1.15 “IND” means an Investigational New Drug Application filed with the FDA
and covering administration of a Compound, Derivative or Additional Licensed
Compound.
     1.16 “Inventions” means any and all useful ideas, concepts, methods,
procedures, processes, improvements, inventions, discoveries, and reductions to
practice, whether or not patentable, which arise from or are first made,
conceived or first reduced to practice in the course of the activities conducted
pursuant to or in exercise of a right granted under this Agreement.
     1.17 “Know-How” means all non-patented data, information, methods,
procedures, processes, materials and other know-how.
     1.18 “Licensed Product” means any product containing a Compound, a
Derivative or an Additional Licensed Compound, including all formulations,
dosages, and dosage forms thereof.
     1.19 “Major Market” means any of the US, Japan, the United Kingdom,
Germany, France, Spain or Italy.
     1.20 “NDA” means a new drug application, including all necessary documents,
data, and other information concerning a Licensed Product, required for
Regulatory Approval of the Licensed Product as a pharmaceutical product by the
FDA or an equivalent application to the equivalent agency in any other country
or group of countries (e.g. the marketing authorization application (MAA) in the
European Union).

 



--------------------------------------------------------------------------------



 



     1.21 “Net Sales” means, with respect to VIA, the amount of gross sales of
all Licensed Products in the Territory invoiced by the VIA Group to Third
Parties, as reduced by the following deductions to the extent actually allowed
or incurred with respect to such sales: (a) transportation charges, and other
shipping charges, such as insurance, (b) sales, value-added and excise taxes,
customs, duties, and any other governmental charges, to the extent imposed upon
the sale of the Licensed Product and paid by the selling party, provided that no
income taxes shall be deducted from gross sales of Licensed Product to calculate
Net Sales, (c) distributor fees, rebates or allowances actually granted, allowed
or incurred, including government and managed care rebates, (d) quantity
discounts, cash discounts or chargebacks actually granted, allowed or incurred,
and (e) allowances or credits to customers or write offs of invoiced amounts,
not in excess of the selling price of Licensed Product, on account of
governmental requirements, rejections, recalls, or returns.
If Licensed Product is sold as part of a Combination Product (as defined below),
then the parties shall meet approximately one (1) year prior to anticipated
First Commercial Sale to negotiate, on a country-by-country basis, in good faith
and agree to an appropriate adjustment to Net Sales, on a country-by-country
basis, to reflect the relative significance of the Compound, Derivative or
Additional Licensed Compound and other pharmaceutically active ingredients
contained in the Combination Product. If the parties cannot reach agreement,
then the Net Sales of the Combination Product, for the purposes of determining
royalty payments, shall be determined by multiplying the Net Sales of the
Combination Product (as defined in the portion of the Net Sales definition
preceding this paragraph) on a country-by-country basis, during the applicable
royalty reporting period, by the fraction, A/(A+B), where A is the average sale
price of the Licensed Product when sold separately in finished form and B is the
average sale price of the other pharmaceutical product(s) included in the
Combination Product when sold separately in finished form, in each case during
the applicable royalty reporting period or, if sales of both the Licensed
Product and the other product(s) did not occur in such period, then in the most
recent royalty reporting period in which sales of both occurred.
In the event that such average sale price cannot be determined for both the
Licensed Product and all other pharmaceutical products(s) included in the
Combination Product, Net Sales for the purposes of determining royalty payments
shall be calculated by multiplying the Net Sales of the Combination Product by
the fraction of C/(C+D) where C is the fair market value of the Licensed Product
and D is the fair market value of all other pharmaceutical product(s) included
in the Combination Product.
“Combination Product” shall mean any product that contains, in addition to a
Compound, a Derivative or an Additional Licensed Compound, one or more other
pharmaceutically active ingredients.
     1.22 “Patent” means (a) any patent, including re-examinations, reissues,
renewals, extensions and term restorations thereof, and any foreign counterpart
of any of the foregoing, and (b) any pending application for patent, including,
without limitation, provisional applications, continuations,
continuations-in-part, divisional and substitute

 



--------------------------------------------------------------------------------



 



applications, inventors’ certificates, and extensions, and any foreign
counterpart of any of the foregoing.
     1.23 “Phase I” means, with respect to the United States, the first phase of
human clinical trials using a limited number of human subjects to gain evidence
of the safety and tolerability of a Licensed Product and information regarding
pharmacokinetics and potentially pharmacological activity for such Licensed
Product, Compound, Derivative or Additional Licensed Compound, which human
clinical trials are completed prior to the initiation of Phase II, as described
in 21 C.F.R. § 312.21(a), as may be amended, or, with respect to any other
country or jurisdiction, the equivalent of such a clinical trial in such other
country or jurisdiction.
     1.24 “Phase II” means, with respect to the United States, the second phase
of human clinical trials of a Licensed Product in human subjects to gain
evidence of the efficacy in one or more indications and expanded evidence of the
safety of such Licensed Product, Compound, Derivative or Additional Licensed
Compound, as well as an indication of the dosage regimen required, as described
in 21 C.F.R.§ 312.21(b), as may be amended, or, with respect to any other
country or jurisdiction, the equivalent of such a clinical trial in such other
country or jurisdiction.
     1.25 “Phase III” means, with respect to the United States, the third phase
of human clinical trials of a Licensed Product, which are large-scale trials to
gain evidence of the efficacy and safety in a number of human subjects
sufficient to support Registration for such Licensed Product, Compound,
Derivative or Additional Licensed Compound with the FDA, as described in 21
C.F.R. § 312.21(c), as may be amended, or, with respect to any other country or
jurisdiction, the equivalent of such a clinical trial in such other country or
jurisdiction.
     1.26 “Registration” in relation to any Licensed Product means such
approvals by the applicable Regulatory Agency in a country (or community or
association of countries) included in the Territory (including, where
applicable, price approvals) that are required to be obtained prior to marketing
and selling such Licensed Product in such country or jurisdiction.
     1.27 “Regulatory Agency” means, with respect to any particular country or
jurisdiction, the governmental authorities, bodies, commissions, agencies and/or
other instrumentalities of such country or jurisdiction (the EMEA with respect
to the EU), with the primary responsibility for the evaluation or approval of
pharmaceutical products before such product can be tested, marketed, promoted,
distributed or sold in such country, including such governmental bodies that
have jurisdiction over the conduct of clinical trials and/or the pricing of such
pharmaceutical product. The term “Regulatory Agency” includes the FDA.
     1.28 “Regulatory Filing” means any filing with a Regulatory Agency relating
to or to permit or request, as applicable, the clinical evaluation or
Registration of a Licensed Product. Regulatory Filings include without
limitation INDs and NDAs.

 



--------------------------------------------------------------------------------



 



     1.29 “Roche Know-How” means all Know-How which on the Effective Date is
owned or controlled by, or licensed to, Roche and in which Roche has a cost-free
transferable interest.
     1.30 “Roche Patent Rights” means all Patents in the Territory listed on
Appendix A, and any future Patents that claim priority from or the benefit of
the filing date of any of the Patents listed in Appendix A, and including any
and all extensions, supplementary protection certificates and the like with
respect to any of the foregoing.
     1.31 “Signing Date” means December 18, 2008
     1.32 “Territory” means the entire world, subject to Section 12.7(a).
     1.33 “Third Party” means any party other than Roche, Roche’s Affiliates, or
a member of the VIA Group.
     1.34 “Transfer Know-How” means the Roche Know-How identified on Appendix B.
     1.35 “VIA Group” means VIA, its Affiliates and sublicensees under this
Agreement.
     1.36 “VIA Know-How” means all Know-How that is related to the Compound, a
Derivative, an Additional Licensed Compound or a Licensed Product, and is owned
or controlled by VIA Group and in which VIA has a transferable interest.
     1.37 “VIA Patent Rights” means all Patents in the Territory that (a) claim
a Compound, Derivative, Additional Licensed Compound or Licensed Product, or the
manufacture or use thereof, and (b) are owned or controlled by VIA during the
term of this Agreement.
     1.38 “US” means the United States of America, its territories and
possessions.
     1.39 “Valid Claim” means a claim contained in (i) an issued and unexpired
patent included within the Roche Patent Rights or VIA Patent Rights that has not
been held unenforceable, unpatentable or invalid by a decision of a court or
other governmental agency of competent jurisdiction, which decision is not
subject to any further appeal, and that has not been admitted to be invalid or
unenforceable through abandonment, reissue, disclaimer or otherwise or (ii) a
patent application which is included within the Roche Patent Rights or VIA
Patent Rights and has been pending for less than *** (***) years from the
priority date. If a claim of a patent application that ceased to be a Valid
Claim under item (ii) because of the passage of time later issues as a part of a
patent within item (i), then it shall again be considered to be a Valid Claim
effective as of the issuance of such patent.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



ARTICLE 2
GRANT OF LICENSE AND ASSIGNMENTS
     2.1 Grants and Assignments.
          (a) Subject to the terms and conditions of this Agreement, Roche
hereby grants to VIA and its Affiliates, and VIA hereby accepts on its and their
behalf, a sole and exclusive license, with full rights to sublicense , under the
Roche Know-How, to (a) develop, use, sell, offer for sale, and import Licensed
Products containing the Compound, Derivative or Additional Licensed Compound in
the Field, in the Territory, and (b) make and have made Licensed Products in the
Territory for such development, use, sale, offering for sale, and importation.
          (b) Roche shall retain all rights under Roche Know-How for any other
purpose.
          (c) Subject to the terms and conditions of this Agreement, Roche
hereby assigns to VIA all of its rights, title and interest in and to the Roche
Patent Rights. VIA shall be solely responsible for preparing and filing
appropriate assignments with the various patent offices in the Territory.
          (d) If VIA has or would like to sublicense a Third Party under Roche
Know-How and Roche Patent Rights and would prefer that Roche grant a direct
license to such Third Party under Roche Know-How, then Roche will not
unreasonably deny granting such a direct license under Roche Know-How, provided
that such Third Party agrees to the applicable terms and conditions of this
Agreement and covenants to make the applicable financial payments under this
Agreement to Roche.
     2.2 Covenant Not to Sue. If the making, having made, using, offering for
sale, selling, or importing in any country in the Territory in the Field by the
VIA Group of any composition described in the Patent Rights which contains
Compound manufactured using a process set forth in the Patent Rights would,
during the term of the Agreement in such country, infringe a claim of an issued
patent owned or controlled by Roche (other than the Roche Patent Rights), Roche
hereby grants to the VIA Group, to the extent Roche is legally able to do so, a
covenant not to sue under such patent, as may be necessary to enable the VIA
Group to make, have made, use, offer for sale, sell and import such composition
in such country. Roche shall cause such covenant to be binding on any assignee
of any such patent and VIA shall have the right to grant or assign its rights
under such covenant to any of its permitted sublicensees or assignees.
     2.3 Covenant Regarding License Scope. VIA hereby covenants and agrees that
it and its Affiliates shall not, during the term of this Agreement, in the
absence of any other valid right or license granted to VIA or its Affiliates,
knowingly (i) practice any Roche Know-How outside the scope of the licenses
granted by Roche in Section 2.1(a) or (ii) practice any Roche Patent Rights
within the scope of the licenses granted by VIA in Section 2.1(d).

 



--------------------------------------------------------------------------------



 



     2.4 Section 365(n) of the Bankruptcy Code. The licenses granted under this
Article 2 shall be treated as licenses of rights to “intellectual property” (as
defined in Section 101(56) of Title 11 of the United States Code, as amended
(the “Bankruptcy Code”)) for purposes of Section 365(n) of the Bankruptcy Code.
The Parties agree that VIA may elect to retain and may fully exercise all of its
rights and elections under the Bankruptcy Code; provided that VIA complies with
the terms of this Agreement.
ARTICLE 3
RESEARCH AND DEVELOPMENT REIMBURSEMENT AND MILESTONE PAYMENTS
     3.1 Fees. VIA shall pay to Roche in consideration for the rights granted
herein a fee of *** Dollars ($***) which shall be non-refundable, and
non-creditable, and payable by VIA within thirty (30) days after receipt of an
invoice from Roche after the Signing Date.
     3.2 Milestone Payments. VIA shall pay to Roche non-refundable,
non-creditable milestone payments in the amounts specified in tabular form below
(each a “Milestone Payment”) no later than thirty (30) days after the first
occurrence of each of the following events, as they occur:

      Milestones   Payments (Dollars)
 
   
Commencement of Phase I
  $ ***
Commencement of Phase II
  $ ***
Commencement Phase III
  $ ***
 
   
NDA Approval in the USA
  $ ***
 
   
NDA Approval in a Major Market country in Europe
  $ ***

Each milestone payment set forth under this Section 3.2 shall be paid to Roche
no more than once, and once paid shall be non-refundable. For clarity, once any
milestone payment is paid to Roche under this Section 3.2, such payment shall
not be owed with respect to any other Licensed Product even if such milestone is
subsequently achieved again by any Licensed Product.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



ARTICLE 4
ROYALTIES
     4.1 Royalties in General. For each Licensed Product, the obligation of VIA
to pay Roche royalties based on sales of the Licensed Product in a given country
shall commence on the date of the First Commercial Sale of such Licensed Product
by the VIA Group in such country and shall continue until the later of (a) the
date upon which there no longer exists in such country Roche Patent Rights
having a Valid Claim that claims the manufacture, use or sale of such Licensed
Product in such country, or (b) the date which is ten (10) years after the date
of First Commercial Sale of such Licensed Product in such country. VIA shall pay
or cause to be paid to Roche a royalty based on Net Sales made by the VIA Group
in the Territory, on a country-by-country basis, at the royalty rate of ***
percent (***%), subject to reduction as provided in Sections 4.3, 4.4, 4.5 and
4.6.
     4.2 Accrual of Royalties. No royalty shall be due or owing from the use or
distribution of a Licensed Product in transactions where no consideration is
received by the VIA Group, such as when a Licensed Product is made or used for
tests or development purposes or is distributed as samples. No royalties shall
be payable on sales among entities within the VIA Group, but royalties shall be
payable on the first subsequent sale by entities within the VIA Group to a Third
Party. No multiple royalties shall be payable under this Agreement because a
commercialized Licensed Product is covered by more than one Valid Claim or is
covered by both a claim with respect to Know-How and a Valid Claim.
     4.3 Reduction for No Patent. If, but for this Agreement, no Valid Claim of
Roche Patent Rights would be infringed by the making, using, or selling, of a
Licensed Product in a country in the Territory, then the royalty rate otherwise
applicable to any Net Sales of such Licensed Product under Section 4.1 in such
country shall be reduced by *** percent (***%) of the royalty rate otherwise
applicable to such Net Sales.
     4.4 Reduction for Third Party License Fees. VIA shall be entitled to deduct
from its payment obligations under Section 4.1 hereunder *** percent (***%) of
any license fees, milestone payments and royalties that VIA pays to a Third
Party in respect of any license to Third Party Patents that VIA reasonably
concludes is required for the manufacture, use, offer for sale, sale or
importation of the Compound, any Derivative or any Additional Licensed Compound;
provided that no such deduction shall reduce the amount of any quarterly royalty
payment under Section 4.1 by more than *** percent (***%) of the amount
otherwise payable. If VIA is prevented from deducting any amount by the proviso
in the immediately preceding sentence, then VIA shall be entitled to carry
forward such amount for deduction from subsequent payments to Roche under
Section 4.1.
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



     4.5 Reduction for Generic Competition. If a Third Party sells a product
that contains the same Compound, Derivative or Additional Licensed Compound as
found in the Licensed Product sold in a country in the Territory, then VIA’s
royalty obligations to Roche under Sections 4.1 and 4.3 with respect to sales in
such country shall be reduced as follows: ***.
     4.6 Cap on Royalty Reductions. In no case shall the royalties otherwise
payable under Section 4.1 be reduced by more than *** percent (***%) regardless
of the number of reductions otherwise available under Sections 4.3-4.5.
ARTICLE 5
ROYALTY REPORTS AND ACCOUNTING
     5.1 Royalty Payments; Royalty Reports. After the First Commercial Sale and
for the remaining term of this Agreement, VIA shall submit with each payment of
royalties to Roche a written royalty report (“Royalty Report”) covering sales of
Licensed Product for each VIA fiscal quarter (currently ending on or about the
last day of March, June, September, and December) with the following information
provided on a country-by-country basis for the Major Market countries and for
the rest of the world as a whole:
          (a) gross sales;
          (b) Net Sales;
          (c) the royalties, payable in Dollars, which shall have accrued
hereunder in respect to such Net Sales;
          (d) withholding taxes, if any, required by law to be deducted in
respect of such sales;
          (e) the exchange rates used in determining the amount of Dollars; and
          (f) the royalty rates applied to calculate royalties due hereunder.
     Royalty Reports shall be due for the entire Territory no later than sixty
(60) days after the end of the fiscal quarter to which they pertain. The Parties
will cooperate with each other with regard to the handling of withholding taxes.
     5.2 Exchange Rate; Manner of Payment. All payments due under this Agreement
shall be made in Dollars via wire transfer of immediately available funds, or by
such other commercially reasonable means as may be designated by Roche. Royalty
payments due on Net Sales in countries in the Territory outside the US shall be
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



made in Dollars, after being converted by VIA using the average rate of exchange
for such currencies during the applicable calendar quarter, as retrieved from
Reuters’ system for the applicable period. If by law, regulations or fiscal
policies, remittance of royalties in Dollars, or removal of currency from the
country, is prohibited or restricted, VIA will notify Roche and payment of the
royalty obligation shall be made by deposit thereof in local currency to the
credit of Roche in a recognized banking institution in such country designated
by Roche. If in any country or jurisdiction, the law, regulations or fiscal
policies prohibit both the transmittal and deposit of royalties on sales in such
country, royalty payments calculated as a percentage of Net Sales in that
country shall be suspended for as long as such prohibition is in effect, and as
soon as such prohibition ceases, all royalties that Roche would have otherwise
been entitled to shall be transmitted or deposited to the extent allowable.
     5.3 Payment Due Dates. Royalties shown to have accrued by each Royalty
Report provided for under Article 5 of this Agreement shall be due and payable
sixty (60) days after the end of the fiscal quarter to which they pertain.
Payment of royalties in whole or in part may be made in advance of such due
date. All royalty and other payments due to Roche hereunder, shall be made in
Dollars and delivered to the account specified below or to any other account
specified by Roche:

     
Bank Name:
  Citibank, n.a.
New York, NY
ABA Routing No.:
  xxxxxxxxx
Account Name:
  Hoffmann-La Roche Inc.
Account No.:
  xxxxxxxx

VIA shall provide Roche with an annual non-binding forecast of anticipated Net
Sales for each calendar year by September 30 of the preceding calendar year.
     5.4 Right to Audit. During the Term and for a period of *** (***) years
thereafter, VIA shall keep (and shall cause its Affiliates, licensees and
sublicensees to keep) complete and accurate records pertaining to the purchase,
storage, sale, or other disposition of Licensed Products in sufficient detail to
permit Roche to confirm the accuracy of all royalty and other payments due
hereunder. Records will include, at a minimum, master files, product numbers,
description, quantities purchased, shipped, sold and on-hand at period end,
customer or supplier name, address, customer agreements, date of purchase or
sale, cost of purchase or sale price, and delivery address. Roche shall have the
right to cause an independent, certified public accountant to audit such records
to confirm gross sales, Net Sales, royalty reductions, royalty payments, and
milestone payments related to Net Sales for a period covering not more than the
preceding *** (***) years. Such audits may be exercised no more than once per
calendar year during normal business hours upon reasonable prior written notice
to VIA. Prompt adjustments shall be made by the parties to reflect the results
of
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



such audit. Roche shall bear the full cost of such audit unless such audit
discloses an underpayment by VIA of more than five percent (5%) of the amount of
royalty or other payments due under this Agreement, in which case, VIA shall
bear the full cost of such audit and shall promptly remit to the auditing party
the amount of any underpayment, plus interest calculated at the three month US
Dollar LIBOR rate plus *** percent (***%). If requested by Roche, VIA shall
provide to Roche within thirty (30) days after such request any and all
financial information relating to VIA that is Controlled by VIA and necessary
for Roche to prepare its financial statements and to make governmental filings,
including full monthly reporting of data to Roche by the third work day of each
month and maintaining a set of accounting records, based on Roche Financial
Group Accounting and Reporting Requirements (“FGAR”) and International Financial
Reporting Standards (“IFRS”).
     5.5 Late Payments. In the event that any payment due under this Agreement
is not made when due, the payment shall accrue interest from the date due at the
rate of the one-month LIBOR plus *** percent (***%); provided, however, that in
no event shall such rate exceed the maximum legal annual interest rate. The
payment of such interest shall not limit Licensor from exercising any other
rights it may have as a consequence of the lateness of any payment.
     5.6 Confidentiality of Records. Roche agrees that all information subject
to review under this Article 5 or under any sublicense agreement (other than the
reported results of such review) is confidential and that Roche and the auditor
shall retain all such information in confidence, although this condition is not
intended to restrict Roche from enforcing any term or provision of this
Agreement in arbitration or court.
ARTICLE 6
RESEARCH, DEVELOPMENT AND MARKETING
     6.1 Development. Prior to the Effective Date, Roche has conducted research
and development of the Compound. VIA shall use commercially reasonable efforts
to develop and commercialize Licensed Products, including obtaining the
necessary approvals from Regulatory Agencies. In no case shall commercially
reasonable efforts be less than those efforts that would be exerted by a
comparable biotech company with a drug of similar commercial potential.
          (a) At the Effective Date of this Agreement, Roche shall assign a
Global Liaison to be the liaison with VIA. The Global Liaison will be the Roche
point person with primary responsibility for communications and interactions
with VIA related to:
               i) General Inter-Company Communication
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



               ii) VIA Group due diligence
               iii) Technology and Data Transfer.
          (b) Similarly and for reasons including those set out in
Section 6.2(a). VIA shall assign a liaison with Roche.
     6.2 Development Program.
          (a) VIA shall, at its expense, conduct a clinical and commercial
development program relating to the use of a Licensed Product using commercially
reasonable efforts (“Development Program”) consistent with a Development Plan
that is to be provided to Roche as soon as practicable after creation by VIA.
VIA shall provide on a once yearly basis written reports to the Global Liaison
on the progress of the Development Program, and annually shall provide to the
Global Liaison a written overview of material Development Program activities.
          (b) VIA shall maintain a clinical trials database in accordance with
the standards of Regulatory Agencies.
          (c) The Development Plan may be reasonably modified and updated at any
time as is deemed necessary at the discretion of VIA.
          (d) Notwithstanding anything to the contrary hereunder (including
without limitation under Section 6.1 and this Section 6.2), VIA’s sole and
exclusive liability and Roche’s sole and exclusive remedy for any failure by VIA
to exercise any required level of efforts to research, develop, obtain
Registrations or commercialize the Licensed Products shall be for Roche to
exercise any termination right that Roche might have pursuant to Section 12.3 on
account of such failure.
     6.3 Reversion to Roche. Notwithstanding anything in this Agreement to the
contrary, if at any time and for any reason, whether scientific, technical,
medical, economic, commercial or otherwise, VIA shall determine that it is not
reasonable to continue clinical trials or other development of Licensed Products
(whether directly or through one or more Affiliates or sublicensees), it may
deliver a written notice of such determination to Roche, and its election to
cease further development, in which event, Roche may terminate the Agreement and
all licenses granted herein pursuant to Section 12.3(b) and VIA shall reassign
the Roche Patent Rights to Roche. Likewise, if VIA determines not to pursue the
development or commercialization of a Licensed Product (whether directly or
through one or more Affiliates or sublicensees) in any of the following
sub-territories: (i) the US, (ii) Japan, (iii) the European Union (in such case
at least three (3) of the Major Markets in the European Union), then VIA shall
provide Roche with written notice of its decision and shall terminate this
Agreement with respect to such sub-territory, within thirty (30) days following
Roche’s receipt of such notice, in

 



--------------------------------------------------------------------------------



 



which event, Roche may terminate all licenses granted herein solely for such
sub-territory pursuant to Section 12.3(b) and VIA shall reassign the Roche
Patent Rights to Roche with respect to such sub-territory.

 



--------------------------------------------------------------------------------



 



ARTICLE 7
PATENT RIGHTS
     7.1 Patent Prosecution and Maintenance.
          (a) VIA shall, at its sole expense, prosecute any and all patent
applications within the Roche Patent Rights and VIA Patent Rights, to obtain
patents thereon and to maintain all patents included in the VIA Patent Rights
using patent counsel of its choice. Interferences, nullification proceedings and
oppositions shall be considered a part of the prosecution and maintenance of the
VIA Patent Rights.
          (b) VIA shall keep Roche reasonably informed of its prosecution of the
Roche Patent Rights. VIA agrees to provide Roche with a written report no less
frequently than once each year updating Roche with respect to the status of its
prosecution of the Roche Patent Rights.
     7.2 Discontinuance/Abandonment. Notwithstanding Section 7.1, VIA shall have
the right to discontinue the prosecution of any patent application, or to
abandon any patent, encompassed within the Roche Patent Rights. If VIA decides
to abandon or allow to lapse any patent application or patent within the Roche
Patent Rights, then VIA shall inform Roche at least thirty (30) days prior to
such abandonment or lapse and Roche shall be given the opportunity to have such
Patent assigned to it from VIA. If a Roche patent application or patent is
reassigned to Roche, then such Patent shall cease to be considered Roche Patent
Rights for purposes of royalty payments under Article 4 and VIA shall have no
rights whatsoever under such Patent.
     7.3 Status of Patent Rights. Within thirty (30) days after each anniversary
of the Effective Date, VIA shall advise Roche as to the then-current status of
any patent applications or patents within the Roche Patent Rights.
     7.4 Ownership of Future Inventions and Know-How.
          (a) Patentable and unpatentable Inventions or Know-How made, developed
or conceived by VIA personnel alone (or jointly with one another) shall be the
sole property of VIA (“VIA Inventions”). VIA shall have sole discretion and
responsibility to prepare file, prosecute and maintain patent applications for
VIA Inventions, and shall be responsible for related interference proceedings.
          (b) Patentable and unpatentable Inventions or Know-How made, developed
or conceived by Roche personnel alone (or jointly with one another) shall be the
sole property of Roche (“Roche Inventions”). Roche shall have sole discretion
and responsibility to prepare file, prosecute and maintain patent applications
for Roche Inventions, and shall be responsible for related interference
proceedings.
          (c) Patentable or unpatentable Inventions or Know-How jointly made,
developed or conceived by VIA and Roche personnel shall be jointly owned, unless
the Parties agree otherwise. Patent applications for joint inventions shall be
prepared and

 



--------------------------------------------------------------------------------



 



prosecuted jointly. Subject to any exclusivity obligations set forth in this
Agreement, each Party shall be free to use and exploit jointly owned Inventions,
Patents and Know-How without the consent of, or any duty to account to, the
other Party.
          (d) In no event shall any disclosure of compounds, inventions or other
information in accordance with this Section 7.4 be construed as an offer to sell
those compounds, inventions or other information. Any disclosure under this
Section 7.4 shall be subject to the confidentiality provisions of this
Agreement.
ARTICLE 8
INFRINGEMENT
     8.1 Applicability. The provisions of this Article 8 shall govern the
Parties’ rights and obligations, as between themselves, with respect to actions
against Third Parties for infringement of the Patents assigned under this
Agreement.
     8.2 Third Party Infringement.
          (a) If either VIA or Roche becomes aware of any product made, used,
sold or imported in the Territory which it believes to infringe a Valid Claim
within the Roche Patent Rights (“Roche Patent Infringement”) or the VIA Patent
Rights covering or relating to a Licensed Product or its manufacture or use,
then such Party (the “Notifying Party”) shall promptly (and, in the event of
receiving a Paragraph IV Certification described in 21 C.F.R. § 314.50(i)(A)(4),
within ten (10) days) advise the other Party of all the relevant facts and
circumstances known by the Notifying Party in connection with the infringement.
          (b) VIA shall have the right and obligation (subject to commercial
reasonableness), at its own expense, to enforce Roche Patent Rights against
Roche Patent Infringement and VIA shall have the right, at its own expense, but
not the obligation, to enforce VIA Patent Rights against infringement. Roche and
its Affiliates shall, at VIA’s sole expense, fully cooperate with VIA with
respect to the investigation and prosecution of such alleged Roche Patent
Infringement including (without limitation) the joining of Roche and its
Affiliates as a party to such action, as may be required by the law of the
particular forum where enforcement is being sought. Roche and its Affiliates
shall, at VIA’s sole expense, fully cooperate with VIA with respect to the
investigation and prosecution of such alleged infringement of the VIA Patent
Rights including (without limitation) the joining of Roche and its Affiliates as
a party to such action, as may be required by the law of the particular forum
where enforcement is being sought. Any recovery by VIA shall be treated as Net
Sales under this Agreement and subject to royalty payments.

 



--------------------------------------------------------------------------------



 



ARTICLE 9
REPRESENTATIONS AND WARRANTIES
     9.1 Representations of Roche. Roche hereby represents to VIA as of the
Effective Date that:
          (a) Roche is duly formed and/or incorporated, validly existing and in
good standing, with the corporate power and authority to enter into this
Agreement and to perform its obligations hereunder. The execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby
have been duly authorized by all requisite corporate action on the part of
Roche. This Agreement has been duly executed and delivered by Roche and
constitutes the valid, binding and enforceable obligation of Roche, subject to
applicable bankruptcy, reorganization, insolvency, moratorium and other laws
affecting creditors’ rights generally from time to time in effect and to general
principles of equity.
          (b) Roche owns the Roche Patent Rights and owns, controls, or licenses
the Roche Know-How and owns all of the Transfer Know-How (as defined in
Section 11.1);
          (c) Except for the Roche Patent Rights, Roche and its Affiliates do
not own or control any Patents claiming the Compound;
          (d) Roche has the right to grant VIA the rights and licenses granted
under this Agreement; and
          (e) Roche is not subject to, or bound by, any provision of:
               (i) any articles or certificates of incorporation or by-laws;
               (ii) any mortgage, deed of trust, lease, note, shareholders’
agreement, bond, indenture, license, permit, trust, custodianship, or other
instrument, agreement or restriction; or
               (iii) any judgment, order, writ, injunction or decree or any
court, governmental body, administrative agency or arbitrator;
that would prevent, or be violated by, or under which there would be a default
as a result of, nor is the consent of any Third Party required for, the
execution, delivery and performance by Roche of this Agreement and the
obligations contained herein, including without limitation, the grant to VIA of
the licenses and assignments described in Section 2.1 hereof.
     9.2 Representations of VIA. VIA hereby represents to Roche as of the
Effective Date that:
          (a) VIA is a corporation duly incorporated, validly existing and in
good standing under the laws of the jurisdiction of its organization, with the
corporate power and authority to enter into this Agreement and to perform its
obligations hereunder. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite corporate action on the

 



--------------------------------------------------------------------------------



 



part of VIA. This Agreement has been duly executed and delivered by VIA and
constitutes the valid, binding and enforceable obligation of VIA, subject to
applicable bankruptcy, reorganization, insolvency, moratorium and other laws
affecting creditors’ rights generally from time to time in effect and to general
principles of equity.
          (b) VIA is not subject to, or bound by, any provision of:
               (i) any articles or certificates of incorporation or by-laws;
               (ii) any mortgage, deed of trust, lease, note, shareholders’
agreement, bond, indenture, license, permit, trust, custodianship, or other
instrument, agreement or restriction, or
               (iii) any judgment, order, writ, injunction or decree or any
court, governmental body, administrative agency or arbitrator,
that would prevent, or be violated by, or under which there would be a default
as a result of, nor is the consent of any Third Party required for, the
execution, delivery and performance by VIA of this Agreement and the obligations
contained herein.
     9.3 Disclaimer of Warranties. EXCEPT AS SET FORTH EXPRESSLY IN THIS
AGREEMENT, EACH PARTY HEREBY EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF ANY
KIND, EXPRESSED OR IMPLIED, INCLUDING WITHOUT LIMITATION THE WARRANTIES OF
DESIGN, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF
THE INTELLECTUAL RIGHTS OF THIRD PARTIES. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, BOTH PARTIES ACKNOWLEDGE AND DISCLAIM ANY WARRANTY AS TO: (I) THE
SUCCESS OF ANY DEVELOPMENT OR CLINICAL TRIAL, STUDY OR TEST COMMENCED BY UNDER
THIS AGREEMENT; OR (II) REGULATORY APPROVAL, PRODUCT INTRODUCTION, SAFETY,
USEFULNESS OR COMMERCIAL SUCCESS OF ANY LICENSED PRODUCT.
ARTICLE 10
CONFIDENTIALITY
     10.1 Treatment of Confidential Information. Except as otherwise provided in
this Article 10, during the term of this Agreement and for a period of five
(5) years thereafter, VIA and its Affiliates will retain in confidence and use
only for purposes of this Agreement any information, data, and materials
supplied by Roche or on behalf of Roche to VIA and its Affiliates under this
Agreement, and Roche will retain in confidence and use only for purposes of this
Agreement any information, data, and materials supplied by VIA or on behalf of
VIA to Roche under this Agreement. For purposes of this Agreement, all such
information and data which a Party is obligated to retain in confidence shall be
called “Confidential Information” of the disclosing Party.
     10.2 Right to Disclose. To the extent it is reasonably necessary or
appropriate to fulfill its obligations or exercise its rights under this
Agreement or any rights which

 



--------------------------------------------------------------------------------



 



survive termination or expiration hereof, VIA and Roche each may disclose the
Confidential Information of the other Party to their respective Affiliates,
sublicensees, consultants, outside contractors, clinical investigators or other
Third Parties provided that such entities or persons agree in writing (a) to
keep the Confidential Information confidential for the same time periods and to
the same extent as VIA and Roche are required to keep the Confidential
Information confidential and (b) to use the Confidential Information only for
such purposes as VIA and Roche (as applicable) are entitled to use the
Confidential Information. Each Party or its Affiliates or sublicensees may
disclose such Confidential Information of the other Party to government or other
regulatory authorities to the extent that such disclosure (i) is reasonably
necessary to obtain Patents or authorizations to conduct clinical trials with or
to market commercially the Licensed Products, provided such Party is otherwise
entitled to engage in such activities under this Agreement; (ii) is otherwise
legally required; (iii) is in facilitation of a Party’s relationship with its
existing or prospective investors; or (iv) is permitted pursuant to
Section 14.7; provided that if a Party is legally required to make such a
disclosure under (ii), it shall, if practicable under the circumstances, first
have given prompt notice to the other Party hereto to enable it to seek any
available exemptions from or limitations on such a disclosure, or to apply for
confidential treatment or a protective order.
     10.3 Release From Restrictions. The foregoing obligations in respect of
disclosure and use of Confidential Information shall not apply to any part of
such Confidential Information that the receiving Party, or its Affiliates (all
collectively referred to as the “Receiving Party”) can demonstrate by competent
evidence:
          (a) is or becomes publicly available other than by acts of the
Receiving Party in breach of this Agreement;
          (b) is disclosed to the Receiving Party or its Affiliates or
sublicensees by a Third Party who had the right to disclose such Confidential
Information to the Receiving Party;
          (c) prior to disclosure under this Agreement, was already in the
possession of the Receiving Party or its Affiliates or sublicensees, provided
such Confidential Information was not obtained, directly or indirectly, from the
other Party under this Agreement; or
          (d) was independently discovered or developed by the Receiving Party
without resort to or use of any Confidential Information of the disclosing
Party.
     10.4 Confidentiality of Agreement. Except as otherwise required by law or
the terms of this Agreement or mutually agreed upon by the Parties hereto, each
Party shall treat as confidential the terms, and conditions of this Agreement,
except that Roche and VIA may each disclose such terms and conditions and the
achievement of milestone and other significant events under this Agreement to
its Affiliates and sublicensees, and to current, and potential investors, merger
partners or acquirors. Furthermore, either Party in connection with its current
or future status as a public company (or in connection with its initial public
offering registration activities) may disclose the terms of

 



--------------------------------------------------------------------------------



 



this Agreement to the extent required by the federal securities laws or
regulations or the rules or regulations of any stock exchange or NASDAQ, and
provided, that the disclosing Party shall seek confidential treatment of key
business terms contained in this Agreement, including but not limited to the
royalty rates; provided further, that the disclosing Party shall duly consider
reasonable and timely suggestions, advice and input from the non-disclosing
Party with respect to seeking confidential treatment of key business terms
contained in the Agreement. After execution of this Agreement, the Parties shall
release the joint press release, the text of such shall be mutually agreeable to
each Party, announcing the execution of the Agreement. In addition, the Parties
have agreed to the publicity-related provisions that are set forth in
Section 14.7.
     10.5 Return of Confidential Information. Upon termination of this Agreement
by either Party for any reason, the rights of each Party to retain and use the
Confidential Information of the other shall be as provided in Article 12,
provided, however, that each Party may retain a single archival copy of the
other Party’s Confidential Information solely for the purpose of determining the
extent of disclosure of Confidential Information hereunder and assuring
compliance with the surviving provisions of this Agreement.
ARTICLE 11
TRANSFERS AND ACCESS; REGULATORY
     11.1 Transfer of Know-How. Immediately after the Effective Date, but not
later than sixty (60) days after the Effective Date, Roche shall transfer
(originals or copies) to VIA all of the Roche Know-How listed in Appendix B (the
“Transfer Know-How”). If Roche identifies any Roche Know-How in the future that
should have been included in the Transfer Know-How, then Roche shall provide
such Roche Know-How to VIA in a timely manner. Roche agrees to provide to VIA
upon VIA’s reasonable request and at VIA’s sole expense copies of the
prosecution files and histories of the Roche Patent Rights that are not publicly
available. At VIA’s request, Roche shall participate in up to two (2) telephone
conferences designed to answer questions related to the Roche Know-How, provided
that Roche shall not be obligated to provide more that one (1) person day of
effort related to these telephone conferences.
     11.2 Regulatory Affairs.
          (a) During the Term, VIA shall (i) control and be solely responsible
for making all needed Regulatory Filings relating to the development of Licensed
Products and for seeking and maintaining Registrations of Licensed Products
developed by VIA throughout the Territory, in such countries as it selects; and
(ii) own and be responsible for preparing and submitting all Regulatory Rulings,
including preparing all applications and reports necessary as part of an IND,
NDA, DMF (“Drug Master File”), or other necessary filing required for
Registration. Roche shall assign to VIA all rights, title and interest in and to
all Regulatory Filings that Roche has made with respect to any Compound or
Derivative and all licenses, authorizations and permits that Roche has obtained
with respect to clinical trials of any Compound or Derivative. Roche shall
permit VIA to access, and shall provide VIA with sufficient rights to reference
and use in

 



--------------------------------------------------------------------------------



 



association with exercising its rights and performing its obligations under this
Agreement, all records pertaining to Compounds, Derivatives or Licensed Products
as are in the possession of Roche and are reasonably necessary for obtaining
Registrations for Licensed Products.
          (b) In conducting any research or development activities under this
Agreement, VIA shall (i) ensure that its employees, agents, clinical
institutions and clinical investigators comply with all Regulatory Agency
statutory and regulatory requirements with respect to Licensed Products,
including but not limited to the Federal Food, Drug and Cosmetic Act, as
amended, the Public Health Service Act, Institutional Review Boards, GCP, GLP,
IND regulations, and any conditions imposed by a reviewing IRB or Regulatory
Agency; and (ii) not utilize, in conducting studies on Licensed Products, any
person or entities that at such time are debarred by a Regulatory Agency, or
that, at such time, are under investigation by the FDA for debarment action
pursuant to the provisions of 21 U.S.C. § 335.
ARTICLE 12
TERM AND TERMINATION
     12.1 Term. This Agreement shall become binding upon the Effective Date.
This Agreement shall continue thereafter in full force and effect, unless
terminated sooner pursuant to Sections 12.2 or 12.3 below, until it expires upon
the expiration of VIA’s obligation to pay royalties to Roche hereunder (such
expiration of the term of this Agreement without termination, “Expiration”).
     12.2 VIA’s Right to Terminate.
          (a) For Material Breach at any Time. VIA may terminate this Agreement,
as a whole, at any time if (i) Roche materially breaches the Agreement and
(ii) such material breach is not cured by Roche within ninety (90) days after
VIA provides Roche with written notice of such breach, or, if such breach cannot
be cured through commercially reasonably efforts within such ninety (90) days,
and Roche has (within such time period) submitted a plan for cure as promptly as
is reasonably practicable through the application of commercially reasonable
efforts with a cure date reasonably acceptable to VIA, after the earlier of the
cure date agreed to by VIA or the date Roche ceases commercially reasonable
efforts to cure such breach.
          (b) For Convenience. VIA may terminate this Agreement for convenience,
upon sixty (60) days prior written notice to Roche, provided that such notice of
termination may not occur until after the one year anniversary of the Effective
Date. VIA may commence to wind down all of its activities under this Agreement
immediately upon such notice.
     12.3 Roche’s Right to Terminate.
          (a) For Material Breach at any Time. Roche may terminate this
Agreement, as a whole, at any time if (i) VIA materially breaches the Agreement
and (ii)

 



--------------------------------------------------------------------------------



 



such material breach is not cured by VIA within ninety (90) days after Roche
provides VIA with written notice of such breach, or, if such breach cannot be
cured through commercially reasonably efforts within such ninety (90) days, and
VIA has (within such time period) submitted a plan for cure as promptly as is
reasonably practicable through the application of commercially reasonable
efforts with a cure date reasonably acceptable to Roche, after the earlier of
the cure date agreed to by Roche or the date VIA ceases commercially reasonable
efforts to cure such breach. If VIA files a petition for bankruptcy,
dissolution, liquidation or winding up of affairs, then such petition shall not
relieve VIA of its obligation for continued performance under this Agreement
pending a decision on such petition.
          (b) For VIA’s Discontinuance of the Development Plan. Notwithstanding
anything in this Agreement to the contrary, Roche may terminate the Agreement
and all licenses granted herein following receipt of written notice from VIA of
VIA’s decision to discontinue all of VIA’s activities under the Development Plan
pursuant to Section 6.3 in either the Territory or a sub-territory (as defined
in Section 6.3), as applicable; provided that any such termination for a
sub-territory shall only be effective for such sub-territory (i.e., this
Agreement shall remain in force for all remaining sub-territories that are not
subject to such termination). Following such termination and at Roche’s request
within thirty (30) days after such termination, VIA shall negotiate in good
faith with Roche, for a period of sixty (60) days from the date of Roche’s
request, to license on commercially reasonable terms to Roche the VIA Patent
Rights and VIA Know-How related solely to the Licensed Products in the Territory
or terminated sub-territory, as applicable.
     12.4 General Effect of Expiration or Termination. Upon Expiration or
termination of this Agreement for any reason, all rights and obligations of the
Parties hereunder shall cease, except as explicitly provided for below in this
Article 12 or elsewhere in this Agreement. Expiration or termination of this
Agreement shall not relieve the Parties of any obligation to make payments or
otherwise to the extent related to events or other facts in existence prior to
such Expiration or termination.
     12.5 Rights Upon Expiration or Any Termination.
          (a) Upon Expiration of this Agreement in any country, VIA shall
continue to have a royalty-free, perpetual right to Commercialize Licensed
Products in the Territory, as the license granted VIA in Section 2.1 shall
automatically become royalty-free, non-exclusive and perpetual in the country of
Expiration.
          (b) Upon Expiration or termination of this Agreement for any reason,
the following Sections and Articles shall survive such expiration or
termination, subject to any later termination dates provided for therein:
Sections 5.1 and 5.2 (with respect to payments having accrued during the term of
this Agreement); Sections 5.4; 5.5; and 9.3, and Articles 1, 8 (as relates to
infringement occurring during the term of this Agreement), 10, 12, 13 and 14.

 



--------------------------------------------------------------------------------



 



     12.6 Rights Upon Certain VIA Terminations.
          (a) Upon termination by VIA for Roche’s uncured material breach of
this Agreement pursuant to Section 12.2(a), the following Sections shall survive
such termination in addition to the Sections and Articles set forth to survive
in Section 12.5(b): Sections 2.1; and 3.1, 3.2 and 3.3 (with continued milestone
payments reduced by *** percent (***%)); Article 4 (with continued royalty
payments reduced by *** percent (***%)) and all other Sections and Articles
governing the mechanics of milestone and royalty payments hereunder. The
licenses granted by Roche to VIA shall become perpetual and irrevocable if VIA
terminates under Section 12.2(a).
          (b) If VIA terminates this Agreement for any reason other than Roche’s
uncured material breach of this Agreement pursuant to Section 12.2(a), then
VIA’s obligations pursuant to Section 3.1 shall survive such termination.
          (c) Termination of this Agreement by VIA shall not limit VIA’s ability
to seek any remedies that may be available for any breaches of the terms hereof
by Roche prior to such termination.
     12.7 Rights Upon Roche Termination for Cause and Other VIA Terminations. If
Roche terminates this Agreement pursuant to Section 12.3, or VIA terminates this
Agreement for convenience pursuant to Sections 12.2(b) then:
          (a) Reverted Territory; Reverted Products. The Territory, in the case
of a termination in whole, and the terminated country or countries (together
with their territories and possessions) in the case of a partial termination,
shall be deemed to be the “Reverted Territory” effective as of the effective
date of such termination. In the case of a partial termination, the Reverted
Territory shall thereafter be excluded from the Territory for all purposes under
this Agreement, but this Agreement will remain in effect in the remaining
Territory. All Licensed Products in the Reverted Territory shall, effective upon
the effective date of such termination, be deemed “Reverted Products.” All Roche
Patent Rights in the Reverted Territory for the Reverted Products shall, at
Roche’s request, be reassigned to Roche at no cost to Roche.
          (b) No Further Representations. The VIA Group shall discontinue making
any representation regarding its status as a licensee of or distributor for
Roche in the Reverted Territory, for all Reverted Products. The VIA Group shall
cease conducting any activities with respect to the marketing, promotion, sale
or distribution of the Reverted Products in the Reverted Territory.
          (c) Technology License. VIA hereby grants to Roche, if Roche notifies
VIA within thirty (30) days after such termination that Roche desires to
negotiate such a license, the right to negotiate for a period of sixty (60) days
thereafter a license on commercially reasonable terms under (i) any patent or
patent application owned by VIA (or any VIA Affiliate) covering the Reverted
Products having been developed or commercialized by the VIA Group during the
term of this Agreement, and (ii) all Know-How owned or controlled by VIA and its
Affiliates relevant to Reverted Products, solely
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 



--------------------------------------------------------------------------------



 



for Roche to commercialize Reverted Products in the Reverted Territory, and to
manufacture Reverted Products anywhere in the world for such Commercialization,
and (iii) any Regulatory Filings of VIA in the Reverted Territory.
          (d) No Further Sales. VIA covenants that promptly upon such
termination it and its Affiliates hereunder shall cease to sell, and thereafter
shall not sell, any Reverted Product in the Reverted Territory prior to three
(3) years after the effective date of termination.
ARTICLE 13
INDEMNIFICATION
     13.1 Indemnification by VIA. Subject to Sections 13.3 and 14.14 hereof, VIA
hereby agrees to defend, indemnify and hold harmless Roche and its Affiliates
and licensors, and their directors, officers, employees and agents (“Roche
Indemnitees”) from and against any liabilities, losses, fines, penalties,
damages, expenses (including reasonable attorney’s fees and expenses and
expenses incurred in connection with the enforcement of this provision),
resulting from any Third Party suits, actions, or claims brought or threatened
after the Effective Date of this Agreement and which arise out of claims against
Roche Indemnitees brought by Third Parties after the Effective Date of this
Agreement, including but not limited to, any actions in contract (including
breach of warranty) tort (including negligence, strict liability or commercial
torts) which arise, result from, or relate to:
               (i) any breach of any of the representations of VIA contained in
Section 9.2 hereof,
               (ii) the gross negligence, recklessness or willful misconduct of
the VIA and its Affiliates; and
               (iii) any development or commercialization (including without
limitation, any manufacture, storage, use or possession) of Compound,
Derivatives, Additional Licensed Compounds or Licensed Product by VIA, its
Affiliates, sublicensees and distributors.
Items (i) through (iii) are hereinafter collectively referred to as a “Roche
Loss.” VIA shall have no obligation to indemnify Roche, to the extent that any
Roche Loss arises out of the gross negligence or willful misconduct of any Roche
Indemnitee or Roche’s breach of this Agreement.
     13.2 Indemnification by Roche. Subject to Sections 13.3 and 14.14 hereof,
Roche hereby agrees to defend, indemnify and hold harmless VIA, its Affiliates
and sublicensees, and their directors, officers, employees and agents (“VIA
Indemnitees”) from and against any liabilities, losses, fines, penalties,
damages, expenses (including reasonable attorney’s fees and expenses, and
expenses incurred in connection with the

 



--------------------------------------------------------------------------------



 



enforcement of this provision), resulting from any Third Party suits, actions,
or claims which arise out of claims against VIA Indemnitees brought by Third
Parties after the Effective Date of this Agreement, including but not limited
to, any actions in contract (including breach of warranty), tort (including
negligence, strict liability or commercial torts) which arise, result from, or
relate to:
               (i) any breach of any of the representations of Roche contained
in Section 9.1 hereof,
               (ii) the gross negligence, recklessness or willful misconduct of
Roche, its Affiliates or agents, and
               (iii) any development or commercialization (including without
limitation, any manufacture, storage, use or possession) of Compound,
Derivatives, Additional Licensed Compounds or Licensed Product by Roche or its
Affiliates.
Items (i) through (iii) are hereinafter collectively referred to as an “VIA
Loss.” Roche shall have no obligation to indemnify VIA, to the extent that any
VIA Loss arises out of the gross negligence or willful misconduct of any VIA
Indemnitee or VIA’ breach of this Agreement.
     13.3 Indemnification Procedures With Respect to Third Party Claims.
          (a) To be eligible to seek indemnification under this Article 13 in
respect to a liability, loss, fine, penalty, damage, expense, action, or claim
brought against such Indemnitee by a Third Party (such claim hereinafter
referred to as a “Third Party Claim”), a VIA Indemnitee or Roche Indemnitee
(each, an “Indemnitee”) shall promptly give written notice thereof to the Party
from whom indemnification is sought (such Party hereinafter referred to as the
“Indemnitor”) within a reasonable period of time after the assertion of such
Third Party Claim by such Third Party; provided, however, that the failure to
provide written notice of such Third Party Claim within a reasonable period of
time shall not relieve the Indemnitor of any of its obligations hereunder,
except to the extent that the Indemnitor is prejudiced by such failure. The
Indemnitor shall have the right to assume the complete control of the defense,
compromise or settlement of any Third Party Claim (provided that no settlement
of any Third Party Claim shall include any admission of wrongdoing on the part
of an Indemnitee, without the prior written consent of such Indemnitee, which
consent shall not be unreasonably withheld), including, at its own expense,
employment of legal counsel. At any time thereafter the Indemnitor shall be
entitled to exercise, on behalf of the Indemnitee, any rights which may mitigate
the extent or amount of such Third Party Claim; provided, however, that if the
Indemnitor shall have exercised its right to assume control of such Third Party
Claim, the Indemnitee (i) may, in its sole discretion and at its own expense
(which expense shall not be subject to indemnification hereunder), employ legal
counsel to represent it (in addition to the legal counsel employed by the
Indemnitor) in any such matter, and in such event legal counsel selected by the
Indemnitee shall be required to confer and cooperate with such counsel of the
Indemnitor in such defense, compromise or settlement for the purpose of
informing and

 



--------------------------------------------------------------------------------



 



sharing information with the Indemnitor; (ii) shall, at its own expense, make
available to Indemnitor those employees, officers and directors or Indemnitee
whose assistance, testimony or presence is necessary or appropriate to assist
the Indemnitor in evaluating and in defending any such Third Party Claim
(provided, however, that any such access shall be conducted in such a manner as
not to interfere unreasonably with the operations of the businesses of
Indemnitee); and (iii) shall otherwise fully cooperate with the Indemnitor and
its legal counsel in the investigation and defense of such Third Party Claim.
          (b) If the Parties acting in good faith cannot agree as to the
applicability of Section 13.1 and/or 13.2 to a particular Third Party Claim,
then each Party (and its respective Indemnitees) reserves the right to conduct
its own defense of such Third Party Claim and seek indemnification from the
applicable Party upon its resolution.
ARTICLE 14
GENERAL PROVISIONS
     14.1 Force Majeure. Neither Party shall be held liable or responsible to
the other Party nor be deemed to have defaulted under or breached this Agreement
for failure or delay in fulfilling or performing any term of this Agreement,
other than an obligation to make payments hereunder, when such failure or delay
is caused by or results from fire; flood; earthquake; tornado; embargo;
government regulation; prohibition or intervention; war; act of war (whether war
be declared or not); insurrection; act of terrorism; riot; civil commotion;
strike; lockout; act of God or any other cause beyond the reasonable control of
the affected Party to anticipate, prevent, avoid or mitigate (a “Force Majeure
Event”) so long as the affected Party uses commercially reasonable efforts to
overcome the effects of the Force Majeure Event; provided, however, that any
failure or delay in fulfilling a term of this Agreement shall not be considered
a result of a Force Majeure Event if it arises from a knowing failure of VIA or
Roche to comply with applicable laws and regulations.
     14.2 Further Assurances. Each Party hereto agrees to perform such acts,
execute such further instruments, documents or certificates, and provide such
cooperation in proceedings and actions as may be reasonably requested by the
other Party in order to carry out the intent and purpose of this Agreement,
including without limitation the registration or recordation of the rights
granted hereunder.
     14.3 Severability. Both Parties hereby expressly acknowledge and agree that
it is the intention of neither Party to violate any public policy, statutory or
common law, rules, regulations, treaty or decision of any government agency or
executive body thereof of any country or community or association of countries
and specifically agree that if any word, sentence, paragraph, clause or
combination thereof in this Agreement is found by a court or executive body with
judicial powers having jurisdiction over this Agreement or any of the Parties
hereto in a final unappealed order, to be in violation of any such provisions in
any country or community or association of countries, then in such event such
words, sentences, paragraphs, clauses or combination shall be

 



--------------------------------------------------------------------------------



 



inoperative in such country or community or association of countries (or
reformed, for example but without limitation, to apply for a shorter period of
time, such that their effect is in compliance with law) and the remainder of
this Agreement shall remain binding upon the Parties hereto.
     14.4 Notices. Any notice required or permitted to be given hereunder shall
be in writing and shall be deemed to have been properly given if delivered in
person, or if mailed by registered or certified mail (return receipt requested)
postage prepaid, or by a nationally recognized overnight courier, or by
facsimile (and promptly confirmed by registered, certified mail, overnight
courier or fax receipt), to the addresses given below or such other addresses as
may be designated in writing by the Parties from time to time during the term of
this Agreement. Any notice sent by overnight courier or facsimile shall be
deemed received on the first business day after posted with the courier or
transmittal. Any notice sent by registered, certified mail shall be deemed
received on the fourth (4th) business day following the date of posting.

     
In the case of VIA:
  VIA Pharmaceuticals, Inc.
 
  750 Battery Street, Suite 330
 
  San Francisco California 94111 USA
 
  Attention: President
 
   
In the case of Roche:
  Hoffmann-La Roche Inc.
 
  340 Kingsland Street
 
  Nutley, New Jersey 07110
 
  Attention: Corporate Secretary
 
   
and:
  F. Hoffmann-La Roche Ltd
 
  Grenzacherstrasse 124
 
  CH-4070 Basel
 
  Switzerland
 
  Attention: Corporate Law

     14.5 Assignment. All of the terms and provisions of this Agreement shall be
binding upon and inure to the benefit of and be enforceable by the respective
successors and permitted assigns of the Parties hereto, but neither this
Agreement nor any of the rights, interests or obligations hereunder of any Party
hereto shall be assigned without the prior written consent of the other Party
(which may be withheld for any reason), provided, however, that either Party
may, without such consent, assign this Agreement in whole or in part (i) to a
successor corporation in connection with the transfer or sale of all or
substantially all of its business or assets to which this Agreement pertains or
in the event of the merger or consolidation with another corporation; and
(ii) to an Affiliate. Any purported assignment in violation of the preceding
sentence shall be void. Any permitted assignee shall assume all obligations of
its assignor under this Agreement.

 



--------------------------------------------------------------------------------



 



     14.6 Performance by Affiliates. Each of Roche and VIA acknowledge that
their obligations and rights under this Agreement may be performed and exercised
by Affiliates of Roche and VIA, respectively. Obligations of the Party for which
one of its Affiliates is performing hereunder shall be deemed to extend to such
performing Affiliate. Each of Roche and VIA guarantee performance of this
Agreement by its Affiliates. Wherever in this Agreement the Parties delegate
responsibility to Affiliates or local operating entities, the Parties agree that
such entities shall not make decisions inconsistent with this Agreement, amend
the terms of this Agreement or act contrary to its terms in any way. Further, if
a Party’s Affiliate breaches any aspect of this Agreement performance of which
has been delegate to such Affiliate or acts in any way inconsistently with the
foregoing sentence, then the other Party shall be entitled to proceed against
the Party whose Affiliate so breached, and shall not first be required to
proceed against the Affiliate that so breached.
     14.7 Publicity. Except for the details in the press release to be agreed
upon by the Parties, and as required by the rules or regulations of any stock
exchange or regulatory authority or otherwise required by law or regulation,
neither Party, nor any of its Affiliates, shall originate any publicity, news
release or other public announcement that identifies the other Party, written or
oral, relating to the confidential terms or conditions contained in this
Agreement without the prior written approval of such other Party. In addition,
VIA shall have the right to originate publicity, news releases and other public
announcements relating to Licensed Products if such publicity, news releases and
other public announcements do not identify Roche; provided that VIA shall
provide Roche with an opportunity to review a draft of any such publicity, news
release or other public announcement at least five (5) business days prior to
releasing such publicity, news release or other public announcement (unless a
quicker release is mandated by law).
     14.8 Roche Publications. The Parties recognize the importance of allowing
Roche scientists to have the ability to publish their results but recognize that
such publications have the potential for disclosing intellectual property.
Accordingly, Roche shall have the right to publish all documents that (i) have
been approved for publication in compliance with Roche’s internal procedures and
(ii) submitted for publication prior to the Effective Date (drafts of which were
disclosed to VIA). After the Effective Date, Roche shall not submit for
publication any document without the written consent of VIA, which consent shall
be at VIA’s sole discretion.
     14.9 Amendment. The Parties hereto may amend, modify or alter any of the
provisions of this Agreement, but only by a written instrument that explicitly
refers to this Agreement and is duly executed by both Parties hereto.
     14.10 Entire Agreement. This Agreement contains the entire understanding of
the Parties with respect to the subject matter hereof. All express or implied
agreements and understandings, either oral or written, heretofore made with
respect to such subject matter are expressly superseded by this Agreement.

 



--------------------------------------------------------------------------------



 



     14.11 Waiver. The failure of a Party to enforce at any time for any period
any of the provisions hereof shall not be construed as a waiver of such
provisions or of the rights of such Party thereafter to enforce each such
provisions.
     14.12 No Implied Licenses. Except as expressly and specifically provided
under this Agreement, the Parties agree that neither Party is granted any
implied rights to or under any of the other Party’s current or future Patents,
trade secrets, copyrights, moral rights, trade or service marks, trade dress, or
any other intellectual property rights.
     14.13 No Joint Venture. The Parties agree that the relationship of Roche
and VIA established by this Agreement is that of independent licensee and
licensor. Furthermore, the Parties agree that this Agreement does not, is not
intended to, and shall not be construed to, establish a partnership or joint
venture, and nor shall this Agreement create or establish an employment, agency
or any other relationship. Except as may be specifically provided herein,
neither Party shall have any right, power or authority, nor shall they represent
themselves as having any authority to assume, create or incur any expense,
liability or obligation, express or implied, on behalf of the other Party, or
otherwise act as an agent for the other Party for any purpose.
     14.14 No Third Party Beneficiaries. Except as otherwise set forth in
Article 13, all rights, benefits and remedies under this Agreement are solely
intended for the benefit of Roche and VIA, and no Third Party shall have any
rights whatsoever to (i) enforce any obligation contained in this Agreement;
(ii) seek a benefit or remedy for any breach of this Agreement; or (iii) take
any other action relating to this Agreement under any legal theory, including
but not limited to, actions in contract, tort (including but not limited to
negligence, gross negligence and strict liability), or as a defense, setoff or
counterclaim to any action or claim brought or made by the Parties.
     14.15 Limitation of Liability. IN NO EVENT SHALL EITHER PARTY BE LIABLE TO
THE OTHER PARTY FOR ANY INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE
DAMAGES OF ANY KIND, EVEN If SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH LOSS OR DAMAGES. IN NO CASE SHALL EITHER PARTY BE LIABLE FOR ANY
REPRESENTATION OF WARRANTY MADE BY THE OTHER PARTY TO ANY THIRD PARTY.
     14.16 Governing Law. This Agreement is to be construed in accordance with,
and governed by, the laws of the state of Delaware, except in relation to the
principles governing conflict of laws. This Agreement shall not be governed by
the United Nations Convention of International Contracts on the Sale of Goods.
Notwithstanding the foregoing, questions affecting the construction and effect
of any Patent shall be determined by the laws of the country in which such
Patent has been granted.
     14.17 Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 



--------------------------------------------------------------------------------



 



     14.18 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same document.
     14.19 Dispute Resolution. The Parties recognize that disputes,
controversies or claims arising out of or relating to this Agreement, or the
breach, termination, or invalidity thereof (each, a “Dispute”) which relate to
either Party’s rights and/or obligations hereunder may from time to time arise
during the term of this Agreement. The Parties shall seek to amicably resolve
such a Dispute in an expedient manner by mutual cooperation. To reach amicable
resolution, the Parties agree to first refer the Dispute to their respective
senior-level management, or their designees, for attempted resolution through
good faith negotiations.
     If the Dispute cannot be resolved within sixty (60) days after the referral
to the senior-level management referred to above, all such disputes shall be
finally resolved and settled in accordance with the provisions of this section:
          (a) Arbitration Request. If a party intends to begin arbitration it
must provide written notice (the “Arbitration Request”) to the other party that
the Dispute arising under this Agreement is to be referred to arbitration
administered by the American Arbitration Association (the “AAA”). From the date
of the Arbitration Request and until such time as any matter has been finally
settled, the running of the time periods as to which party must cure a breach of
this Agreement shall be suspended as to the subject matter of the Dispute.
          (b) No Arbitration of Patent Issues. Unless otherwise agreed by the
parties, a Dispute relating to the validity, infringement or enforceability of
Patents shall not be subject to arbitration, and shall be submitted to a court
of competent jurisdiction.
          (c) Arbitration Procedure. The Arbitration shall be held in New York,
New York in accordance with the Commercial Arbitration Rules of the AAA. The
Parties shall each be responsible for one-half of any fees or other amounts
payable to the AAA or the arbitrator, and each Party shall bear its own
attorneys’ fees and other expenses in connection with the arbitration.
     The Parties agree that the procedures set forth in this paragraph shall be
the sole and exclusive means of resolving any and all Disputes. Judgment on any
award rendered by the arbitrator may be entered in any court having competent
jurisdiction thereof.

 



--------------------------------------------------------------------------------



 



     In Witness Hereof, the Parties have executed this Agreement effective as of
the Effective Date.

          Hoffmann-La Roche Inc.
      By:   /s/ Frederick C Kentz III       Name:  Frederick C Kentz III      
Title:  VP SECY & GE    

                  F. Hoffmann-La Roche Ltd       F. Hoffmann-La Roche Ltd
 
               
By:
  /s/ Nigel Shedil       By:   /s/ Stefan Arnold
 
               
 
  Name: Nigel Shedil           Name: Stefan Arnold
 
  Title: Vice President
        Global Head Licensing           Title: Legal Counsel

          VIA Pharmaceuticals, Inc.
      By:   /s/ Lawrence Cohen       Name:  Lawrence Cohen, PHD       Title: 
Chief Executive Officer    

 



--------------------------------------------------------------------------------



 



Appendix A
List of Roche Patent Rights



--------------------------------------------------------------------------------



 



                                          Case 22252   Application Date  
Application No.   Grant Date   Patent No.   Expiry Date   Holder
AU
    30.01.2006     2006210056                     30.01.2026     Roche Basel
BR
    30.01.2006     PI0607861-3                     30.01.2026     Roche Basel
CA
    30.01.2006     2596639                     30.01.2026     Roche Basel
CN
    30.01.2006     200680004154.1                     30.01.2026     Roche Basel
EP
    30.01.2006     06706491.5                     30.01.2026     Roche Basel
IN
    30.01.2006     6523/DELNP/2007                     30.01.2026     Roche
Basel
IL
    30.01.2006     184643                     30.01.2026     Roche Basel
JP
    30.01.2006     2007-553522                           Roche Basel
MX
    30.01.2006     MX/A/2007/009210                           Roche Basel
KR
    30.01.2006     2007-7018042                     30.01.2026     Roche Basel
US
    07.02.2005     60/650671 Priority                     07.02.2006     Roche
Nutley
US1
    31.01.2006     11/343567     08.01.2008       7317125       31.01.2026    
Roche Nutley
WO
    30.01.2006     PCT/EP2006/000786                           Roche Basel

 



--------------------------------------------------------------------------------



 



                                  Case 22625   Application Date   Application
No.   Grant Date   Patent No.   Expiry Date   Holder
AU
    27.04.2006     2006245812             27.04.2026     Roche Basel
BR
    27.04.2006     PI0608906-2             27.04.2026     Roche Basel
CA
    27.04.2006     2607121             27.04.2026     Roche Basel
CN
    27.04.2006     200680015458.8             27.04.2026     Roche Basel
EP
    27.04.2006     06754906.3             27.04.2026     Roche Basel
IN
    27.04.2006     8985/DELNP/2007             27.04.2026     Roche Basel
IL
    27.04.2006     187005             27.04.2026     Roche Basel
JP
    27.04.2006     2008-510535                   Roche Basel
MX
    27.04.2006     MX/A/2007/013939                   Roche Basel
KR
    27.04.2006     2007-7025917             27.04.2026     Roche Basel
US
    10.05.2005     60/679521 Priority             10.05.2006     Roche Nutley
US1
    05.05.2006     11/429137                   Roche Nutley
WO
    27.04.2006     PCT/EP2006/061900                   Roche Basel

 



--------------------------------------------------------------------------------



 



                                  Case 23106   Application Date   Application
No.   Grant Date   Patent No.   Expiry Date   Holder
AU
    17.11.2006     2006316560             17.11.2026     Roche Basel
BR
    17.11.2006     PI0619052-9             17.11.2026     Roche Basel
CA
    17.11.2006     2630269             17.11.2026     Roche Basel
CN
    17.11.2006     200680044426.0             17.11.2026     Roche Basel
EP
    17.11.2006     06830027.6             17.11.2026     Roche Basel
IN
    17.11.2006     4199/DELNP/2008             17.11.2026     Roche Base!
IL
    17.11.2006     191215             17.11.2026     Roche Base!
JP
    17.11.2006     2008-542710                   Roche Basel
MX
    17.11.2006     MX/A/2008/006568                   Roche Basel
KR
    17.11.2006     2008-7012699             17.11.2026     Roche Basel
US
    28.11.2005     60/740578 Priority             28.11.2006     Roche Nutley
US1
    04.10.2006     60/849352 Priority             04.10.2007     Roche Nutley
US2
    17.11.2006     11/601429                   Roche Nutley
WO
    17.11.2006     PCT/EP2006/068611                   Roche Basel

 



--------------------------------------------------------------------------------



 



                                  Case 23954   Application Date   Application
No.   Grant Date   Patent No.   Expiry Date   Holder
US
    22.05.2007     60/931303 Priority             22.05.2008     Roche Nutley
US
    18.03.2008     61/037339 Priority             18.03.2009     Roche Nutley
US
    01.05.2008     12/113222                   Roche Nutley
WO
    13.05.2008     PCT/EP2008/055843                   Roche Basel

 



--------------------------------------------------------------------------------



 



                                  Case 24719   Application Date   Application
No.   Grant Date   Patent No.   Expiry Date   Holder
US
    20.03.2008     61/038216 Priority             20.03.2009     Roche Nutley

 



--------------------------------------------------------------------------------



 



                                  Case 24187   Application Date   Application
No.   Grant Date   Patent No.   Expiry Date   Holder
US
    22.05.2007     60/931273 Priority             22.05.2008     Roche Nutley
US1
    18.03.2008     61/037341 Priority             18.03.2009     Roche Nutley
US2
    01.05.2008     12/113261                   Roche Nutley

 



--------------------------------------------------------------------------------



 



                                  Case 24188   Application Date   Application
No.   Grant Date   Patent No.   Expiry Date   Holder
US
    22.05.2007     60/931327 Priority             22.05.2008     Roche Nutley
US1
    18.03.2008     61/037348 Priority             18.03.2009     Roche Nutley
US2
    01.05.2008     12/113275                   Roche Nutley

 



--------------------------------------------------------------------------------



 



                                  Case 24189   Application Date   Application
No.   Grant Date   Patent No.   Expiry Date   Holder
US
    22.05.2007     60/931369 Priority             22.05.2008     Roche Nutley
US1
    18.03.2008     61/037357 Priority             18.03.2009     Roche Nutley
US2
    01.05.2008     12/113295                   Roche Nutley

 



--------------------------------------------------------------------------------



 



                                  Case 24720   Application Date   Application
No.   Grant Date   Patent No.   Expiry Date   Holder
US
    06.08.2008     61/086506 Priority             06.08.2009     Roche Nutley

 



--------------------------------------------------------------------------------



 



                                  Case 24723   Application Date   Application
No.   Grant Date   Patent No.   Expiry Date   Holder
US
    03.12.2008     61/119467 Priority             03.12.2009     Roche Nutley

 



--------------------------------------------------------------------------------



 



                                  Case 24722   Application Date   Application
No.   Grant Date   Patent No.   Expiry Date   Holder
US
    17.12.2008     61/138157 Priority             17.12.2009     Roche Nutley

 



--------------------------------------------------------------------------------



 



Appendix B
Transfer of Know How



--------------------------------------------------------------------------------



 



5

                                                                               
        Project                                                   ID            
              Document       Document               (Theme   Report   Substance
  Document   Document No   Title   Author(s)   Date   Pages   Class   Center  
Division   Language   Number)   No   ID   No  
 
                                                 
1028498
  In Vitro Toxicity
Evaluation of DGAT Compounds in Primary Dog Hepatocytes (Study No 10480)   Frank
K B, Ryan A L   1/21/2008   6   research   Nutley   Pharma   English   4719  
1028498   RO***, RO***   1028498  
1028384
  RO*** (DGAT): In
Vitro Induction of P450s and Drug Transport Proteins in Primary Human
Hepatocytes from Three Donors (Study No. 10469)   Ryan A L, Frank K B  
1/25/2008   20   regular   Nutley   Pharma   English   4719   1028384   RO***  
1028384  
1027127
  (Case 24189)
DIACYLGLYCEROL ACYLTRANSFERASE INHIBITORS (DGAT)   Bolin D R, Cheung A W H,
Firooznia F, Hamilton M M, Mc Dermott L A, Qian Y, Tan J, Yun W   5/22/2007  
298   patent   Nutley   Pharma   English   4719   1027127  

RO***, RO***, RO***, RO***,RO***, RO***,RO***, RO***,RO***, RO***,RO***,
RO***,RO***, RO***,RO***, RO***,RO***, RO***,RO***, RO***,RO***, RO***,RO***, RO

  1027127  
1027128
  (Case 24188)
DIACYLGLYCEROL ACYLTRANSFERASE INHIBITORS (DGAT)   Bolin D R, Cheung A W H,
Firooznia F, Hamilton M M, Mc Dermott L A, Qian Y, Tan J, Yun W   5/22/2007  
298   patent   Nutley   Pharma   English   4719   1027128   RO***, RO***, RO***,
RO***,RO***, RO***,RO***, RO***,RO***, RO***,RO***, RO***,RO***, RO***,RO***,
RO***,RO***, RO***,RO***, RO***,RO***, RO***,RO***, RO   1027128  
 
                                                 
1027129
  (Case 23954)
DIACYLGLYCEROL ACYLTRANSFERASE INHIBITORS (DGAT)   Bolin D R, Cheung A W H,
Firooznia F, Hamilton M M, Mc Dermott L A, Qian Y, Tan J, Yun W   5/22/2007  
371   patent   Nutley   Pharma   English   4719   1027129   RO***, RO***, RO***,
RO***,RO***, RO***,RO***, RO***,RO***, RO***,RO***, RO***,RO***, RO***,RO***,
RO***,RO***, RO***,RO***, RO***,RO***, RO***,RO***, RO   1027129  

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 